DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because many of the drawings are screen prints and are difficult or impossible o read when printed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of fantasy-style horse race wagering. This is a method of forming contracts, determining financial obligations, and gambling. Additionally, it is a method of playing a game. Thus, the claims are drawn to a method of organizing human activity. Furthermore, the method is comprised of mental steps. For all of these reasons, the claims are drawn to ab abstract idea.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the network (and its interface), computers, and computing device are all generic. Since the Alice
Applicant’s specification (in ¶ 0070 of the printed application) makes it clear that the computers and computing devices are generic:
[0070] FIG. 2 illustrates a computer processing system within which the process of the present disclosure may operate. The data capture, analysis, and use of the method and system of the present disclosure require the use of a computing system associated with a three-dimensional camera system. Thus, with reference to FIG. 2, an exemplary system within computing environment 50 for implementing the disclosure includes a general purpose computing device in the form of computing system 52, commercially available from, for example, Intel, IBM, AMD, Apple, Motorola, Cyrix, etc. Components of computing system 54 may include, but are not limited to, processing unit 56, system memory 58, and system bus 60 that couples various system components including system memory 58 to processing unit 56. System bus 60 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, or a local bus using any of a variety of bus architectures.

Applicant’s specification (in ¶ 0078) shows that the network (and thus the network interface) is generic:
[0078] Computing system 52 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computing system 120. The remote computing system 120 may be a personal computer (including, but not limited to, mobile electronic devices), a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to computing system 52, although only a memory storage device 122 has been illustrated. The logical connections depicted include a local area network (LAN) 124 connecting through network interface 126 and a wide area network (WAN) 128 connecting via modem 130, but may also include other networks such as, for example, mobile telephone service networks. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, mobile networks, and the Internet.

While not claimed, the specification also makes it clear that the display and input devices are also generic (see paragraphs 0076 & 0077, quoted below):
[0076] A participant may enter commands and information into the computing system 52 through input devices such as tablet or electronic digitizer 98, microphone 100, keyboard 102, and pointing device 104, commonly referred to as a mouse, trackball, or touch pad. These and other input devices are often connected to the processing unit 56 through a participant input interface 106 that 60, but may be connected by other interface and bus structures, such as a parallel port, game port or a universal serial bus (USB).

[0077] Monitor 108 or other type of display device is also connected to the system bus 60 via an interface, such as a video interface 110. Monitor 108 may also be integrated with a touch-screen panel 112 or the like. Note that the monitor and/or touch screen panel can be physically coupled to a housing in which computing system 52 is incorporated, such as, for example, in a tablet-type personal computer or smart phone. In addition, computers such as computing system 52 may also include other peripheral output devices such as speakers 114 and printer 116, which may be connected through an output peripheral interface 118 or the like.

Applicant should also note that at no time do the claims recite providing output or any other results to a user. The claims are simply concerned with gathering data, processing the data by following certain rules or steps, and (possibly) moving data within or between computers. At no time is any human informed concerning the results of all this data manipulation. This means that the claims are the epitome of abstractness. As written, the claims shuffle a bunch of zeroes and ones around through computer/network circuits and that’s as far as it goes. Applicant cannot hope to overcome this rejection unless the claims recite providing some output or taking some action based on these data manipulations.
Examiner notes that some of the claims recite providing data for output. But the claims do not recite the extra (and absolutely necessary) step of actually outputting the data provided.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greiner et al. (United States Pre-Grant Publication 2018/0154266)
Claim 1:  Greiner teaches a fantasy-style horse race wagering system. (Title) The system enables a user to field, over a network interface (126), a virtual stable of at least a first horse appearing in a first race and a second horse appearing in a second race in a schedule of races. (Abstract) The system includes one or more computers (16); and at least one non-transitory computer-readable medium storing instructions (¶ 0044) thereon that, when accessible by the one or more computers, cause the one or more computers to perform operations. (Inherent in all digital computers.)  Greiner teaches providing, over the network interface (126), an application (70) that permits a user to participate in the fantasy-style horse race wagering system associated with a set of participating horses in a horse racing event by identifying the user to field the virtual stable. (¶ 0011), The application restricts the user from participating in the fantasy-style horse race wagering system after the horse racing event has started. (This is inherent in all racing and race betting software. Once the race has started, participants are not allowed to join the race or bet on the race. Allowing late entries in the race would not be fair to other users and would not allow the odds software to calculate proper odds. Allowing people to make late bets would mean that they could bet on horses with more information than the people who made bets prior to the start of the race. This would be unfair to those who made the bets on time. This is particularly true of pari-mutuel systems.)  The fantasy-style horse race wagering system employs a scoring system different from an odds-payoff system 
Claim 2:  The operations further include generating rule data for the fantasy-style horse race wagering system. (¶ 0100) The rule data specifies a pre-race salary value for each participating horse included in the set of participating horses based on pre-event statistics associated with the horse racing event (Fig 10); a number of horses for selection by a user to include in a stable; and a maximum salary cap value for the stable. (¶ 0105)
Claim 3:  The virtual stable comprises (i) a subset of participating horses selected by the user from among the set of participating horses, and (ii) an aggregate salary cap value of the virtual stable based on the pre-race salary values of the subset of participating horses. (¶ 0105)
Claim 4:  Greiner teaches determining whether the aggregate salary cap value of the virtual stable satisfies the maximum salary cap value specified by the rule data; and determining whether the virtual stable satisfies the rule data based on determining whether the aggregate salary cap value of the virtual stable satisfies the maximum salary 
Claim 5:  The pre-event statistics comprise respective pre-race odds that each participating horse included in the set of participating horses will win the horse racing event. (Fig 7)
Claim 6:  Generating the rule data for the fantasy-style horse race wagering system comprises determining the pre-race salary value for each participating horse included in the set of participating horses based on the respective pre-race odds that each participating horse included in the set of participating horses will win the horse racing event. (Fig 7)
Claim 7:  Computing the performance score for the virtual stable includes computing, for each participating horse included in the subset of participating horses, a horse performance score representing a performance of a participating horse in the horse racing event; and computing the performance score for the virtual stable by combining the horse performance scores computed for the subset of participating horses. (¶ 0019)
Claim 8:  The race result data indicates a number of lengths between sequential participating horses completing the horse racing event. (¶ 0066) The performance score for the virtual stable is computed based at least on the number of lengths between sequential participating horses completing the horse racing event. (¶ 0070-0071)
Claim 9:  The operations include generating data indicating multiple user pools for the fantasy-style horse race wagering system. (¶ 0113-0117) The multiple user pools are generated based at least on respective skill levels of a set of users associated with the 
Claim 10:  The multiple user pools are generated based on account data indicating an age associated with a user account.  At least the Maiden pool is based on having not won a race. This is an indication of the age of an account – the account must be relatively new to have not won a single race.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for more fantasy racing games with salary caps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799